Title: From George Washington to the Society of the Cincinnati, 4 July 1789
From: Washington, George
To: Society of the Cincinnati



[4 July 1789]

I beg you, gentlemen, to return my most Affectionate regards to the society of the Cincinnati of the State of New York, and assure them, that I receive their congratulations on this auspicious day, with a mind constan[t]ly anxious for the honor and welfare of our country; and can only say, that the force of my abilities, aided by an integrity of heart, shall be studiously pointed to the support of its dignity, and the promotion of its prosperity & happiness.
